REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the claimed first and second pusher members wherein an operation of delivering the cutting member is capable of being switched in the claimed manner. The 35 USC 112(f) interpretation of several claim limitations is detailed on pages 4-5 of the office action mailed 13 May 2021. Sakagami (JP 2013-146354 A) was discussed on pages 10-11 of the office action mailed 23 June 2020 as the closest prior art of record, and it was noted that Sakagami does not teach the above noted allowable subject matter.
	Regarding new claim 11, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the claimed first and second push blocks having the claimed respective configurations in combination with the claimed linear actuator. Sakagami, noted above, does not teach or suggest this allowable subject matter. Sano (US 6463979), noted in the 23 June 2020 office action on page 11, is further discussed here with respect to claim 11. Sano teaches a linear actuator comprising a guide bar and a body configured to slide in a linear direction along the guide bar for delivering wafers from a cassette to a position which is a distance from the cassette (Figure 2; column 13, line 33 to column 14, line 28; column 16, line 7 to column 17, line35). However, Sano also does not teach or suggest the above noted allowable subject matter.
	Regarding claim 17, this method claim contains the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745